       Case 19-35694            Doc 17        Filed 02/05/20 Entered 02/05/20 12:57:58                         Desc Main
                                                Document Page 1 of 2

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Centoria Brisco                                            )               Chapter 13
                                                                  )               Case No. 19 B 35694
         Debtor(s)                                                )               Judge Deborah L. Thorne

                                                       Notice of Motion

     Centoria Brisco                                                            Debtor A ttorney: Semrad Law Firm LLC
     1907 S. 18th Avenue                                                        via Clerk's ECF noticing procedures
     Maywood, IL 60153


                                                                                >   Dirksen Federal Building
On February 12, 2020 at 10:30 am, I will appear at the location listed to the   >   219 South Dearborn
right, and present this motion.                                                 >   Courtroom 613
                                                                                >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                                /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, February 5, 2020.
                                                                                MARILYN O. MARSHALL, TRUSTEE

                                  Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 12/19/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

4.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2016 2017 2018.

5.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


6.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

7.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

8.   The debtor(s) have failed to provide required identification and or social security documentation.

9.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

10. The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.
       Case 19-35694           Doc 17   Filed 02/05/20 Entered 02/05/20 12:57:58   Desc Main
                                          Document Page 2 of 2

Office of the Chapter 13 Trustee                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
